                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                                 5:18-cv-142-FDW

EARL JAMES WATSON,                        )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        ORDER
                                          )
PAULA SMITH, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on periodic status review.

       Pro se Plaintiff’s Complaint that was filed pursuant to 42 U.S.C § 1983 passed initial

review on claims against several Defendants including “FNU Mundle.” (Doc. No. 8). The North

Carolina Department of Public Safety was unable to procure a service waiver for Defendant

Mundle but provided her full name and last known address under seal. (Doc. No. 16). The U.S.

Marshal was instructed to serve Defendant Mundle in compliance with Rule 4 of the Federal Rules

of Civil Procedure on January 30, 2019. (Doc. No. 21). The summons was returned unexecuted as

to Defendant Mundle on February 22, 2019, because the summons was returned to sender with a

notation “vacant – unable to fwd.” (Doc. No. 54).

       Generally, a plaintiff is responsible for effectuating service on each named Defendant

within the time frame set forth in Fed. R. Civ. P. 4(m), and failure to do so renders the action

subject to dismissal. However, if an incarcerated plaintiff proceeding in forma pauperis provides

the Marshals Service sufficient information to identify the defendant, the Marshals Service’s

failure to complete service will constitute good cause under Rule 4(m) if the defendant could have

been located with reasonable effort. See Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995).

                                                1
Before a case may be dismissed based on failure to effectuate service, the Court must first ensure

that the U.S. Marshal has used reasonable efforts to locate and obtain service on the named

defendants. See Greene v. Holloway, No. 99-7380, 2000 WL 296314, at *1 (4th Cir. Mar. 22,

2000) (where the district court dismissed a defendant in a Section 1983 action based on the

prisoner’s failure to provide an address for service on a defendant who no longer worked at the

sheriff’s office, remanding so the district court could “evaluate whether the marshals could have

served [Defendant] with reasonable effort”).

       The Court will instruct the U.S. Marshal to use reasonable efforts to locate and obtain

service on Defendant Mundle. If the U.S. Marshal is unable to obtain service on Defendant

Mundle, the U.S. Marshal shall inform the Court of the reasonable attempts to obtain service.

Defendant’s home address shall be redacted from the summons forms for security purposes

following service on Defendant Mundle.

        IT IS THEREFORE ORDERED that:

       1.      The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

               Defendant Mundle. If he U.S. Marshal is unable to obtain service on Defendant

               Mundle, the U.S. Marshal shall inform the Court of the reasonable attempts to

               obtain service.

       2.       The Clerk is respectfully instructed to mail a copy of the Complaint, (Doc. No. 1),

                and this Order to the U.S. Marshal.

                                          Signed: February 26, 2019




                                                 2
